United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, WESTERN NEW
YORK PERFORMANCE CLUSTER,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David W. Covino, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-365
Issued: September 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2009 appellant, through her representative, filed a timely appeal from
the October 2, 2009 decision of the Office of Workers’ Compensation Programs terminating his
compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits effective October 2, 2009.
On appeal, appellant, through his attorney, argues in primary part that the Office erred in
relying on the second opinion physician in terminating benefits. He also argues that the Office
erred in finding the reports of appellant’s chiropractor inadmissible.

FACTUAL HISTORY
The record reveals that on April 24, 1996 appellant, then a 38-year-old mail handler,
injured his back in the performance of duty. The Office assigned File No. xxxxxx433. The
statement of accepted facts indicated that appellant had been working full-time limited duty for
11 years. On August 13, 2007 appellant alleged a recurrence of disability on August 3, 2007 due
to the April 24, 1996 employment injury. He specifically noted that on that date he felt pains in
his lower back when loading full trays onto a tiered pie cart.
Appellant received treatment from Dr. Todd E. Plinke, a chiropractor. In an undated
report, received by the Office on November 8, 2007, Dr. Plinke noted that he has been treating
appellant for a low back condition for several years which was the result of a work injury of
April 24, 1996. He indicated that appellant has been subject to episodes of exacerbations caused
by workload, which occurred most recently on August 3, 2007, when he was lifting a box of mail
and felt pain in his lower back. Dr. Plinke noted that appellant was taken off work from
August 6 through November 5, 2007 and will remain on limited duty through January 7, 2008.
In a December 14, 2007 report, he diagnosed lumbar subluxation confirmed by x-rays,1
neuritis/radiculitis and lumbar intervertebral disc syndrome. Dr. Plinke stated that it was his
opinion that appellant had a permanent partial disability with regard to his lumbar spine. He
believed that appellant should continue with chiropractic spinal adjustment.
The Office treated appellant’s claim for a recurrence of disability as a claim for a new
injury and on February 6, 2008 accepted his claim for sprain of back, lumbar region under File
No. xxxxxx409, the subject of the current appeal.
By report dated August 27, 2008, Dr. Ronald Fernia, a radiologist, noted results of a
magnetic resonance imaging (MRI) scan of the lumbosacral spine of both disc protrusion and
subluxation.
In an October 15, 2008 report, Dr. Plinke noted that appellant sustained a recurrence of
disability on August 25, 2008 and that his treating diagnosis was: subluxation, lumbar vertebra;
lumbar intervertebral disc syndrome; lumbago (low back pain) and neuritis/radiculitis.
By letter dated October 30, 2008, the Office referred appellant to Dr. David Nichols, a
Board-certified orthopedic surgeon, for a second opinion and provided him a statement of
accepted facts. It noted that appellant’s claim had been accepted for lumbar strain.
In a report dated November 18, 2008, Dr. Nichols listed the diagnosis as degenerative
disc disease of the lumbar spine as established by an MRI scan. He opined that, as a result of the
August 3, 2007 work injury, appellant sustained a temporary aggravation of his long-standing
chronic condition of degenerative lumbar disc disease and that the temporary aggravation has
now ceased. Dr. Nichols noted no current injury-related factors of disability. He did note that
the underlying degenerative disease of the spine will cause persistent pain and some degree of
1

Dr. Plinke indicated that anterior/posterior and lateral views of the lumbar spine reveal osteoarthritic changes at
L3-5 with anterior lipping and spurring; soft tissue calcifications of the abdominal aorta and positive views of
lumbar subluxation from L1-5 with a P/L listing.

2

disability, but noted that he was not totally disabled. Dr. Nichols opined that appellant had no
residual affects of his injury. In an addendum dated February 23, 2009, he noted that appellant’s
conditions noted on the MRI scans were degenerative in nature and could cause a disability from
work. Dr. Nichols reiterated that degenerative disease of the spine takes many years to develop
and that appellant’s work injury caused a temporary aggravation of the underlying condition.
On August 18, 2009 the Office issued a notice of proposed termination of medical and
compensation benefits. It indicated that the weight of the evidence was represented by
Dr. Nichols’ report finding that appellant’s accepted medical condition of lumbar strain had
ceased.
By letter to the Office dated September 9, 2009, appellant argued that the Office should
not give any credibility to the report of Dr. Nichols because he spent less than 15 minutes in his
office, of which only about 5 minutes were spent conducting the examination and the other 10
minutes were spent reviewing appellant’s medical and work history.
A disability report of Dr. Plinke, dated September 22, 2009, noted that appellant could
return to work eight hours, with restrictions.
By decision dated October 2, 2009, the Office finalized the termination of appellant’s
medical and wage-loss benefits effective October 2, 2009.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.3
Furthermore, the right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that a claimant no longer has residuals of an employment-related condition that require
further medical treatment.4
Under the Federal Employees’ Compensation Act, a physician includes chiropractors
only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist and subject
to regulation by the Secretary.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
2

Curtis Hall, 45 ECAB 316 (1994).

3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey 49 ECAB 166 (1997).

5

5 U.S.C. § 8102(2).

3

a third physician who shall make an examination.6 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the second opinion
physician, the Office shall appoint a third physician to make an examination. This is called a
referee examination and the Office will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case.7 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.8
ANALYSIS
The Office accepted that on August 3, 2007 appellant sustained a sprain of the back,
lumbar region in the performance of duty. It terminated his medical and compensation benefits
effective October 2, 2009 as the Office found that he no longer had any disability or residuals
due to his accepted condition. In making this determination, the Office accorded determinative
weight to the opinion of Dr. Nichols, the second opinion specialist.
The Board finds that there is a disagreement between Dr. Plinke, appellant’s chiropractor,
and the second opinion physician, Dr. Nichols, with regard to whether appellant remains disabled
as a result of the accepted August 3, 2007 incident and as to whether there remain any continuing
residuals of the accepted condition.9
When the Office accepted appellant’s claim for sprain of the back, lumbar region, it made
this determination based on the opinion of Dr. Plinke. The Board notes that Dr. Plinke’s
diagnoses included lumbar subluxation confirmed by x-rays, for which he was treating appellant
with chiropractic spinal adjustment. As Dr. Plinke was manually manipulating appellant’s spine
to correct a subluxation diagnosed by x-ray, Dr. Plinke should be treated as a physician under the
Act. The second opinion physician, Dr. Nichols, opined in his October 30, 2008 report that
appellant no longer had any residuals from his employment injury. Rather he found appellant’s
injury caused a temporary aggravation of degenerative disc disease now resolved. Accordingly,
there was an unresolved conflict between appellant’s treating physician and the second opinion
6
7

Id. at § 8123(a).
20 C.F.R. § 10.321.

8

Darlene R. Kennedy, 57 ECAB 414 (2006); David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch 54 ECAB
313 (2003).
9

In a September 12, 2007 report, a physician’s assistant for Dr. Joseph M. Kowalski, a Board-certified orthopedic
surgeon, noted that appellant had complaints of back pain which radiated into his buttocks, bilaterally. She noted
that this was most likely the result of some degenerative disc disease at L4-5. The physician’s assistant noted that
appellant had a history of back pain and that on August 3, 2007 while lifting and loading heavy sacks of mail, he
experienced sudden severe back pain with stabbing pain into the right buttock. As this report was not signed by
Dr. Kowalski, it is not medical evidence under the Act. Healthcare providers such as nurses, acupuncturists,
physician’s assistants and physical therapists are not considered physicians under the Act and their reports do not
constitute competent medical evidence. D.I., 59 ECAB __ (Docket No. 07-1534, issued November 6, 2007);
Ruth R. Price, 16 ECAB 688, 91 (1965).

4

physician with regard to whether appellant still had any disability associated with his accepted
work condition and as to whether appellant still needed medical treatment. When such conflicts
in medical opinion arise, 5 U.S.C. § 8123(a) requires the Office to appoint a referee physician,
also known as an impartial medical examiner, to resolve the conflict.10 The Board finds that the
Office did not meet its burden of proof to terminate appellant’s compensation and medical
benefits due to an unresolved conflict in medical opinion.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation and medical benefits effective October 2, 2009.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 2, 2009 is reversed.
Issued: September 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

5 U.S.C. § 8123(a).

5

